Citation Nr: 1236236	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury, to include osteoarthritis. 

2.  Entitlement to service connection for residuals of injuries of both knees, to include osteoarthritis. 

3.  Entitlement to a compensable rating for bilateral hearing loss prior to October 12, 2011, and to an evaluation in excess of 20 percent since then.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from April 1951 to May 1952.  His DD 214 shows that he was born in May 1932. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Custody of this case was subsequently transferred to the RO in Newark, New Jersey.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In June 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge (VLJ) sitting at Newark, New Jersey.  Attending the hearing but no providing testimony was the Veteran's grandson.  A transcript of that proceeding is of record. 

The Board remanded this case in August 2011 for further development.  Thereafter, an August 2012 rating decision granted a 20 percent disability rating for service-connected bilateral hearing loss, effective October 12, 2011.  Referral for extraschedular rating consideration was denied.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Despite lay evidence of an inservice injury, chronic disability of the left shoulder is first shown decades after military service and is not shown to be related in any manner to the Veteran's military service, including to any acute injury.  

2.  Despite lay evidence of an inservice injury, chronic disability of the knees is first shown decades after military service and is not shown to be related in any manner to the Veteran's military service, including to any acute injury.

3.  VA audiometric testing in March 2009 revealed level III hearing acuity in the right ear and level III hearing acuity in the left ear.  

4.  VA audiometric testing on October 12, 2011, revealed level V hearing acuity in the right ear and level VII hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a left shoulder injury, to include osteoarthritis, were not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Chronic residuals of injuries of both knees, to include osteoarthritis, were not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  The criteria for a compensable rating for bilateral hearing loss prior to October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

4.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss since October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claims for service connection, the Veteran was provided with pre-adjudication VCAA notice by letter, dated in February 2009.  He was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the increased rating claim, the Veteran was notified of the law and regulations governing effective dates and the assignment of disability ratings; that is, the date of receipt of the claim and how VA determined disability ratings, including consideration of the nature and symptoms, the severity and duration of symptoms, and the impact of the condition and symptoms on employment.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009).

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  He testified in support of his claims at a local RO hearing before the undersigned VLJ and a transcript of that proceeding is of record.   

Neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) nor have they identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Veteran has not indicated that he receives VA outpatient treatment (VAOPT) but the private treatment records which he indicated were relevant have been obtained and are a part of the record.   The Veteran has been afforded VA rating examinations for his claim for an increased rating for service-connected bilateral hearing loss and has been provided a VA examination with respect to whether there is a nexus between his claimed disabilities of the left shoulder and each knee with any inservice injury.  

The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

And all this was in substantial compliance with the August 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's service treatment records (STRs) shows that the April 1951 examination for service entrance was negative.  In May 1951 he reported that he had dislocated his right shoulder in 1939.  The May 1952 examination for release from active duty was negative, as was a subsequent military examination in March 1957.  

On VA psychiatric examination in January 2004 it was reported that during service the Veteran had been stationed in Europe.  He did not report having had any combat experiences.  He was 71 years of age and had worked as a foreman for most of his life.  

On VA audiology examination in January 2005 it was reported that the Veteran had been given VA issued in-the-ear hearing aids in June 2004. 

In a March 2009 statement the Veteran reported that while on active duty onboard a ship in June 1951 he had fallen from the gun mount of an anti-aircraft gun, injuring his left shoulder and both knees.  He had been taken to the sick bay onboard ship.  

Records of the East Brunswick Family Practice Associates from 2006 to 2009 reflect treatment for back pain and diabetes but make no mention of symptoms or disability associated to the Veteran's shoulders or knees. 

Records of Twin Boro Physical Therapy in March and April 2006 show that the Veteran was seen in March and April 2006 after sustaining a twisting injury of his "right" knee in March 2006.  He had a history of arthritis.  The problem site was reported to be his "left" knee.  A prescription form dated in March 2006 indicates that he was to receive physical therapy for his "left" knee.  All other records pertaining to his physical therapy refer to his "left" knee.  

On VA audiology examination on March 3, 2009, the Veteran complained of difficulty hearing and constant tinnitus in each ear.  He reported that in most listening situations he had to look at people to hear them.  His pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz (Hz) were 25, 50, 70, and 90 decibels (dBs), respectively, with average dB loss rounded to 59.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz were 30, 65, 85, and 90 dBs, respectively, with average decibel loss rounded to 68.  Speech recognition or discrimination was 88 percent in the right ear and 86 in the left ear.  It was reported that and the diagnosis was that he had a normal to profound sensorineural hearing loss in each ear from 500 to 8,000 Hz, and constant bilateral tinnitus.  

In the Veteran's August 2009 notice of disagreement (NOD) he reported that he had dislocated his right shoulder in 1939, more than 10 years before entering military service.  He had injured his left shoulder while onboard a ship in 1951. 

At the June 2011 travel Board hearing the Veteran testified that he had last had a VA audiometric examination roughly two years ago and he did not feel that the examination had been fair because [in substance] it did not measure his hearing acuity in ordinary circumstances.  Pages 3 and 4 of the transcript of that hearing.  When he attended doctor's appointments he had to have someone with him because he would often miss what medical information or instructions were given to him.  The most recent VA audiometric examination had not taken into consideration his experiences in ordinary life and daily activities.  He also had difficulty participating in telephone conversations.  Page 4.  He used closed captioning when watching television. He tended bar, as a volunteer, at the American Legion one day a week but could not take paying jobs there because of his hearing impairment.  Page 5. 

The Veteran also testified that during service he had been too close to the edge of a gun mount as a result of which, during firing of the gun, he fell and injured his knees and his shoulder.  He was taken to sick bay and told he had sprained his left shoulder.  He had had bruises on his knees.  He was in a sling for a couple of weeks.  He was not put on a profile to limit his duties but, rather, had performed his regular duties.  Since then he had episodically had difficulty with his shoulder.  Also, a knee had once given out on him requiring him to seek therapy and he had had to use a cane for a couple of weeks.  He was now very cautious going up and down steps.  Page 6.  As to whether these matters had been a consistent "issue" with him since military service he stated that it was something he had lived with.  He further testified that following the inservice injury he had had aching in his knees and pain in his shoulder.  He had been given a sling for his shoulder but for his knees he had just been given aspirin.  Page 7.  Following the injury, while still on active duty, he left shoulder had not given him too much trouble but he had had problems with aching and pain in his knees, especially going down ladders and occasionally when going up ladders.  Page 8.  

The Veteran testified that at service discharge he had not reported his problems with his left shoulder and his knees.  Page 9.  Following service he had had problems with these areas, probably playing sports and although he could not pin it down, it was probably while playing basketball.  Page 9.  This had probably been when he was in his early 20s.  He had not sustained any superimposed injuries to his left shoulder or his knees while playing any sports after military service.  Page 10.  He was right handed.  Also at this time he had had limited motion of the left shoulder and knees.  Pages 12 and 13.  He had even had to have help putting on a jacket because of problems with his left shoulder.  Page 13. 

The Veteran testified that by the time his was in his 50s he had begun to notice more pain and limitation of motion, and possibly loss of strength, of the left shoulder and his knees.  Pages 14 and 15.  His left knee had given out on him about 4 or 5 years ago while going up a flight of steps.  Page 15.  He had begun to notice that he was having more pain in his knees sometime around 1960 to 1965.  Page 16.  He was now 79 years of age.  Page 17.  

On VA orthopedic examination in October 2011 the Veteran's history of inservice injury was related to and reported by the examiner.  The Veteran reported having had gradual worsening of bilateral knee and left shoulder pain over the years.  

On physical examination the Veteran had full motion of each knee without objective evidence of painful motion.  No instability was found.  X-rays of the knees revealed mild bilateral tri-compartmental osteoarthritis with changes most pronounced medially.  There was also small joint effusion, bilaterally, and probable calcific bodies in a popliteal cyst on the left.  Range of motion testing of the left shoulder was performed.  It was reported that he had acromioclavicular arthritis.  X-rays revealed moderate osteoarthritis of the left glenohumeral joint, and rotator cuff calcification adjacent to the humeral head.  

After reviewing the claim file, obtaining a history from and examining the Veteran, and reviewing X-rays, the diagnoses were moderate osteoarthritis of the left shoulder, mild osteoarthritis of the left knee, and mild osteoarthritis of the right knee.  

The examiner stated that he found no evidence of treatment for a shoulder injury or knee injuries during service.  The only reference to a shoulder problem was on May 4, 1951, when the Veteran related a history of having dislocated a shoulder in 1939, when he was seven years old.  At that time there was no documentation of any existing residual, and he was certified physically qualified for transfer.  In "1957", at discharge, the Veteran indicated that he had no shoulder or knee problems and had not had any injury during service.  Because (1) the mechanism that the Veteran described was unlikely to cause an injury that was severe enough to result in post-traumatic arthritis, and (2) there is no documented history of injury to his shoulder or either of his knees during service, and (3) it is documented that he indicated that he had no such injury or problems in "1957", it was the examiner's opinion that that it was less likely as not that his left shoulder problems, his left knee problems or right knee problems were related to his military service.  

As to whether there was any reason to accept or reject the proposition that the Veteran had an inservice injury that led to his current conditions, the examiner stated that much of the medical diagnosis was based on history and the changes in symptoms overtime.  Indeed, much was based on the Veteran's description of what happened and how it affected him.  Hence, the documentation of the report by the Veteran in 1951 that he had not had an injury during service, and had no problems with his shoulder or his knees, was a medical reason to reject the proposition that he had an inservice injury that could have led to his current conditions.  Even if he had had an inservice injury that he did not report at the time, the mechanism and symptoms he describes were unlikely to cause enough damage to be associated with the subsequent development of osteoarthritis, so this was a medical reason to reject this proposition.  Further, some of the injuries that are believed to be associated with post-traumatic arthritis can be detected by X-rays, years later.  There were no radiographic findings that supported that proposition.  

As to what type of symptoms would have been caused by inservice injury, as described, the fall which the Veteran described could have caused bruising of the knees and shoulder.  Even extensive bruising, in the absence of tears to the ligaments of the knee, menisci, or shoulder dislocation or fracture, would not be expected to have produced osteoarthritis of the knee.  It was generally accepted that major injuries of the specific types involving joints could cause later development of osteoarthritis.  Injuries to either the shoulder or the knees significant enough to be associated with osteoarthritis would have produced marked pain and swelling, and would likely have resulted in significant decrease in range of motion and of function to the point that the Veteran would have needed medical treatment.  

While the sort of injury described by the Veteran could have been mistaken for a sprain or other transitory cause of symptoms or otherwise gone undiagnosed during service, these injuries were not consistent with injuries that were known to be associated with the subsequent development of osteoarthritis.  

On VA audiology examination on October 12, 2011, the Veteran's claim file was reviewed.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz were 35, 65, 70, and 100 dBs, respectively, with average decibel loss rounded to 68.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz were 30, 70, 85, and 90 dBs, respectively, with average decibel loss rounded to 69.  Speech recognition or discrimination was 84 percent in the right ear and 72 percent in the left ear.  The diagnosis was a bilateral sensorineural hearing loss.  It was stated that the Veteran's hearing loss impacted on his ordinary conditions of daily life, including his ability to work.  The Veteran reported that without amplification he had difficulty with normal conversational speech, and he had difficulty hearing in church and in crowds.  It was noted that the Veteran also had recurrent tinnitus which did not impact ordinary conditions of his daily life, including his ability to work.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain chronic conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Left Shoulder and Bilateral Knee Injury Residuals, To Include Osteoarthritis

The Veteran contends that because he sustained an injury during service which caused him to develop disability of the left shoulder and both knees, including osteoarthritis of those joints.  The medical evidence of record, i.e. X-ray studies, confirms that he now has osteoarthritis of those joints.   

The question remains as to whether the arthritis is due to the inservice injury or other etiology of service origin.  This can be shown by establishing continuity of symptomatology.  

The Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the first step is the analysis of the competence of the evidence and the second is an analysis of the credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, continuity of symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this context, the Veteran is competent to describe the injury and treatment he received during service.  Thus, giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is consistent with the places, types and circumstances of his active service and is sufficient to support the Veteran's contentions that he sustained injury of the left shoulder and both knees and received some brief treatment therefor during service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran is also competent to provide his lay observations as to the onset and continuity of any physical injury symptoms, e.g. pain; but the Board must also determine the credibility of any such lay statements.

While the Veteran has reported that his injury was treated during service, it is significant to observe that he had never reported having been treated for any arthritis of any joint during active service, nor do the STRs indicate that he ever had signs, symptoms, complaints, history, treatment or diagnosis of arthritis or any other possible chronic residuals of joint injury.  In addition, the Veteran has never actually reported having any signs or symptoms of arthritis for any period of time after his service discharge in 1952 until at least after his 2006 left knee injury, more than half a century later.  

The recent VA examiner opined, in essence, that the Veteran's current arthritis of the left shoulder and both knees was unrelated to any inservice injury and was not a likely residual of an injury in light of the absence of inservice treatment for an injury of much greater severity than that described by the Veteran. 

Assuming that it is implicitly argued that the Veteran had symptoms of arthritis of the left shoulder and both knees during or immediately following his military service, or both, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

Also, a layperson is generally not competent to attest that what was experienced during service caused the symptoms (in this case primarily pain and to which he is competent to attest) when the disability is not clinically shown to have manifested until years after service.  See 38 C.F.R. § 3.303(b) and Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence.  This is because a lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

In this case, the postservice clinical evidence shows there is no corroborating evidence of postservice joint complaints until 2006.  The private clinical records at that time, in 2006, do not show that the Veteran or any trained medical professional related the symptoms or pathology of the left shoulder and knees to an inservice injury.  Moreover, there is virtually no evidence of postservice treatment or evaluation for symptoms related to his left shoulder or right knee.  Rather, it was not until 2006, after he sustained a left knee injury, that the Veteran first related his current arthritis to his undocumented inservice injury. 

Accordingly, as discussed above, because of the lapse of time in recollecting the symptoms of injury residuals after service, the absence of corroborating medical evidence, and the fact that only recently has there been corroborating evidence of joint symptoms, no credibility can be given to any implicitly asserted history of inservice onset and continuity of symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, if he indeed did have continuous postservice arthritis or other injury residuals, he did not seek treatment prior to 2006.  The fact that the Veteran did not report any such symptoms prior to 2006 strongly suggest that they were not present at that time and is highly probative evidence against the claim because it tends to show no continuity of injury residuals or arthritic symptoms since active military service.

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any chronic injury residuals, including arthritis (the 2nd circumstance under Jandreau).  Nor has he described symptoms supported by a later diagnosis of inservice incurrence of a chronic arthritis or other injury residuals, by a medical professional (the 3rd circumstance under Jandreau).  In the same manner, the etiology of the Veteran's arthritis of the left shoulder and both knees are not simple identifications that a lay person is competent to make.  Indeed, radiological evidence is required to confirm the presence of arthritis and there is nothing in the record to suggest that the recent radiological studies found changes due to trauma or anything other than simple changes consistent with the aging process.  Rather, after X-rays more than half a century after the putative inservice injury the arthritis in the knees was described, radiologically, as being only mild and the arthritis in the left shoulder was described as being only moderate in severity.  

Furthermore, there is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of the arthritis.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence upon which the Board can make a service connection determination.  Hence, the Veteran's lay assertions in this regard have no probative value.

Also, the recent VA examiner opined, in essence, that the Veteran's current arthritis of the left shoulder and both knees is not due to any putative inservice injury.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current arthritis.  Given these facts, the unrebutted medical opinion which weighs against the claim must be given greater probative value than the Veteran's lay statements and testimony.  Thus, the Board concludes that the Veteran's current arthritis of the left shoulder and both knees did not result from inservice injury but originated decades after service.  

Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and, so, there is no doubt to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for residuals of injuries of the left shoulder and both knees, to include osteoarthritis, is not warranted.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  Under the applicable rating criteria, a rating for bilateral lateral hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in dBs, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hz. 38 C.F.R. § 4.85(a) and (d).  Audiometric examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(b).  

Analysis

March 2009 VA Audiology Evaluation

VA examination of March 3, 2009 shows the left ear with 86 percent speech discrimination.  Decibel loss at the puretone threshold of 1000 Hertz (Hz) is 30, with a 65 dB loss at 2000 Hz, a 85 dB loss at 3000 Hz, and a 90 dB loss at 4000 Hz.  The average dB loss is 86 in the left ear.  From Table VI of 38 CFR 4.85, Roman Numeral III is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  

The right ear shows the percent of speech discrimination is 88.  Decibel loss at 1000 Hertz is 25 dB, with a 50 dB loss at 2000, a 70 dB loss at 3000, and a 90 dB loss at 4000.  The average decibel loss for the right ear is 59.  From Table VI of 38 CFR 4.85, Roman Numeral III is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  

Thus, the March 2009 VA audiology evaluation shows that a noncompensable (0 percent) evaluation was warranted as derived from Table VII of 38 CFR § 4.85 by intersecting row III, the better ear, with column III, the poorer ear. 

October 12, 2011 VA Audiology Evaluation

VA examination of October 12, 2011 shows the left ear with 72 percent speech discrimination.  Decibel loss at the puretone threshold of 1000 Hz is 30, with a 70 dB loss at 2000 Hz, a 85 dB loss at 3000 Hz, and a 90 dB loss at 4000 Hz.  The average decibel loss is 69 in the left ear.  

From Table VI of 38 CFR 4.85, Roman Numeral VI is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  This Roman numeral increased to VII because of the special considerations of 38 CFR § 4.86(b).  Specifically, the Veteran had a puretone threshold of 30 decibels at 1000 Hz and 70 dBs at 2000 Hz.  

On the other hand, using Table VIa (puretone threshold average only) the hearing loss in the left ear would be V and with an increase (as provided by 38 C.F.R. § 4.86(b)) the hearing level would be only VI.  Because 38 C.F.R. § 4.86(b) provides that whichever results in the higher numeral, i.e., the use of either Table VI or Table VIa, will be elevated to the next higher numeral, the hearing loss in the left ear is considered to be Level VII.  The left ear is considered the poorer ear for 38 CFR 4.85's Table VII.  

The right ear shows the percent of speech discrimination is 84.  Decibel loss at 1000 Hz is 35 dB, with a 65 dB loss at 2000, a 70 dB loss at 3000, and a 100 dB loss at 4000 Hz.  The average decibel loss for the right ear is 68.  From Table VI of 38 CFR § 4.85, Roman Numeral III is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column. 

As of October 12, 2011, a 20 percent evaluation is derived from Table VII of 38 CFR § 4.85 by intersecting row III, the better ear, with column VII, the poorer ear.

With respect to the contention that the examination in a soundproof both does not reveal the true extent of the Veteran's impairment due to bilateral hearing loss, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  This is so the extent of any hearing loss of one afflicted with hearing loss can be compared with the hearing acuity of those with normal hearing acuity.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

"The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted makes sense, particularly in the context of the extraschedular rating provision.  38 C.F.R. § 3.321(b).  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the audiologist who conducted the October 2011 VA examination elicited from the Veteran information concerning difficulties from hearing loss.  It was noted that he used hearing aids and had difficulty hearing, in essence, when there was background noise.  However, the record shows that the Veteran worked for many years as a foreman in a chemical plant.  At his current age of approximately 80 years, he is now retired and is no longer employed.  Treatment records show that he has been treated for nonservice-connected disabilities for a number of years without any complaints relative to his hearing loss.  Thus, there is no impact upon his occupational activities.  The Veteran has not otherwise described any adverse impact upon his daily activities than that which is to be expected in cases of hearing loss, although the fact that he has had to use hearing aids indicates that there has most likely been at least some adverse impact.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id.  

The Board finds that since the claim for an increased rating was filed in February 2009 the Veteran's service-connected hearing loss has not been compensably disabling prior to October 12, 2011, nor more than 20 percent disabling since then, so his rating cannot be further "staged" because these ratings represents his greatest level of functional impairment attributable to this condition during that time period.  Thus, there is no basis for further staged rating of the disability pursuant to Hart, Id.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected bilateral hearing loss has not been compensably disabling prior to October 12, 2011, nor more than 20 percent disabling since then.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a left shoulder injury and both knees, to include osteoarthritis, is denied.  

A compensable rating for bilateral hearing loss prior to October 12, 2011, is denied.  

An evaluation in excess of 20 percent bilateral hearing loss since October 12, 2011, is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


